2
1




                                   NONPRECEDENTIAL DISPOSITION
                                    To be cited only in accordance with
                                             Fed. R. App. P. 32.1



                       United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois 60604

                                        Submitted November 8, 2013∗
                                        Decided November 14, 2013


                                                   Before

                                     WILLIAM J. BAUER, Circuit Judge

                                     FRANK H. EASTERBROOK, Circuit Judge

                                     DANIEL A. MANION, Circuit Judge



    No. 13-2753                                                      Appeal from the United
                                                                     States District Court for the
    UNITED STATES OF AMERICA,                                        Southern District of Illinois.
             Plaintiff-Appellee,                                     No. 97-CR-40044-MJR-01
             v.                                                      Michael J. Reagan, Judge.
    AHMAD BISHAWI,

             Defendant-Appellant.



                                                    Order

        Ahmad Bishawi is serving a sentence of 20 years’ imprisonment for crack-cocaine
    offenses. After the Fair Sentencing Act of 2010 took effect, and the Sentencing
    Commission reduced the Guideline ranges with retroactive effect, Bishawi asked the
    district court for a reduction under 18 U.S.C. §3582(c)(2). The district court denied this



    ∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
    examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
    App. P. 34(a); Cir. R. 34(f).
No. 13-2753                                                                  Page 2

motion because Bishawi’s sentence already is at the statutory minimum, so he cannot
receive any benefit from the lower Guidelines.

     Bishawi’s brief on appeal appears to reflect a belief that all defendants sentenced
before the 2010 Act took effect can be resentenced afterward—because only a new
sentence under the Act’s revised terms would reduce the statutory minimum sentence.
But the Supreme Court held in Dorsey v. United States, 132 S. Ct. 2321 (2012), that the
2010 Act applies only to persons sentenced on or after August 3, 2010. Bishawi was
sentenced in 1999. A motion under §3582(c)(2) differs from resentencing. See Dillon v.
United States, 560 U.S. 917 (2010). Nor does it entitle a defendant to reopen issues, such
as the quantity of drugs involved, resolved at the original sentencing. See, e.g., United
States v. Poole, 550 F.3d 676 (7th Cir. 2008). We have therefore held that persons who
received a statutory-minimum sentence before August 3, 2010, cannot receive any
benefit from the 2010 Act. United States v. Foster, 706 F.3d 887 (7th Cir. 2013).

    Foster and Poole control this appeal. The judgment of the district court is affirmed.